Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application filed on 3/29/2019.
Claims 1-31 are pending in this Office Action. Claims 1, and 22 are independent claims.

Priority
Applicant’s claim for the benefit of a prior-filed application 62/649,588, filed on 3/29/2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
	Since the provisional application relied upon as a priority document contains a less detailed disclosure of the invention, the claim of priority will be considered on a claim-by-claim basis.  The priority date of the instant application is at least 3/29/2019 (the filing date), but depending upon the specific material claimed, could be as early as 3/29/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7, 9-12, 14, 15, 18-19, 22, 26, 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Regarding claims 1, 22, the phrase "HASH” renders the claim(s) indefinite because the term "HASH" is not defined by the claim. In addition, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claims 1, 3, 5, 7, 9-12, 14, 15, 22, 26, 28-30, the phrase "IoT” renders the claim(s) indefinite because the term "IoT " is not defined by the claim. In addition, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 18-19, the phrase "API” renders the claim(s) indefinite because the term "API " is not defined by the claim. In addition, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The Examiner has given the phrase “HASH”, “IoT”, “API” their broadest reasonable interpretation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Appropriate define and correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-31 are rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter.
Claims 1, 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) adding a new transaction data block to the blockchain ledger, as drafted, is a process that, under its broadest reasonable interpretation, covers the limitation in the mind which falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites “determining that a new transaction data block… assigning a mining task… wherein the mining task is to compute a HASH value...” are mere data gathering steps that add data to a transaction ledger and do not add a meaningful limitation to the method as they are insignificant extra-solution activity. Accordingly, the elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “ledger server”, “IoT device”, “compute HASH value” are insignificant extra-solution activity and do not amount to significantly more than the abstract idea. Further, the additional elements (compute…adding) amount to no more than usage of a generic computer system, which fails to provide an inventive concept or significantly more than abstract idea because the elements do not necessary improve the functional of a computer or an improvement to a technical field. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not 

The dependent claims 2-21, 23-31, recite the additional limitations of selecting miner according to some pre-determined rules in high level of generality.  These elements merely relate to the aforementioned collecting and comparing data.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 10- 15,  20-22, 24, 29-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DESTEFANIS et al. (US 2020/0104809, hereinafter DESTEFANIS).

DESTEFANIS discloses A method for operating a blockchain network including a plurality of ledger servers arranged in a first mesh network and collectively maintaining a blockchain ledger, the method comprising: 
determining that a new transaction data block is to be added to the blockchain ledger (Para. 0004, 0075, that receive a new transaction and transmitting a new transaction to other nodes, each node in the network typically maintains a mempool containing the unconfirmed transactions it has seen and that have not yet been incorporated into the blockchain); and 
assigning a mining task: (i) to one or more and not all of the ledger servers; or (ii), via one or more of the ledger servers, to one or more electrical IoT devices operably connected with the respective one or more ledger servers, wherein the mining task is to compute a HASH value associated with the new transaction for adding the new transaction data block to the blockchain ledger (Fig. 2, Para. 0005, 0019, 0085-0086, 0110, providing the plurality of mining nodes with a set of unconfirmed transactions includes providing the mining nodes with a hash of the set of transactions from which the mining node may attempt to solve a proof-of-work, the mining node receives or obtains an invitation from a validator node. The invitation offers the mining node a set of validated transactions for the mining node to use in trying to build a new block based on block-level criteria, include: The block data structure is syntactically valid. The block header hash is less than the target difficulty (enforcing the proof of work)….etc.). 

As to Claim 4, DESTEFANIS discloses The method of claim 1, wherein assigning the mining task comprises assigning the mining task to one or more and not all of the ledger servers 

As to Claim 5, DESTEFANIS discloses The method of claim 1, wherein assigning the mining task comprises assigning the mining task to one or more electrical IoT devices based on a predetermined mining roster, the predetermined mining roster including a predetermined mining task assignment sequence associated with the one or more electrical IoT devices (Para. 0086, 0090). 

As to Claim 10, DESTEFANIS discloses The method of claim 1, wherein the ledger servers are operably connected with a plurality of electrical IoT devices that are arranged in a second mesh network, and the first mesh network and the second mesh network are separate mesh networks operably connected with each other, wherein the plurality of electrical IoT devices include the one or more electrical IoT devices (Figs. 3, 4, Para. 0077-0080). 

As to Claim 11, DESTEFANIS discloses The method of claim 10, wherein each of the ledger servers is operably connected with one or more of the electrical IoT devices (Figs. 3, 4). 

As to Claim 12, DESTEFANIS discloses The method of claim 10, wherein each of the ledger servers is respectively connected with one or more of the electrical IoT devices in the second mesh network in such a way that each of the electrical IoT device is only directly associated with a single one of the ledger servers (Figs. 3, 4). 

As to Claim 13, DESTEFANIS discloses The method of claim 10, wherein assigning the mining task comprises assigning the mining task to one or more and not all of the ledger servers based on a respective total number of electrical IoT devices operably connected with the respective ledger server (Para. 0086, 0090). 

As to Claim 14, DESTEFANIS discloses The method of claim 10, wherein assigning the mining task comprises assigning the mining task to one or more and not all of the ledger servers, and sub-assigning, at a ledger server that has been assigned with the mining task, at least part of the mining task, to one or more of the electrical IoT devices operably connected with the ledger server (Para. 0075, 0086, 0090). 

As to Claim 15, DESTEFANIS discloses The method of claim 1, wherein the electrical IoT devices do not maintain the blockchain ledger (Para. 0045). 

As to Claim 20, DESTEFANIS discloses The method of claim 1, wherein assigning of the mining task is performed at a ledger server controller operably connected with the ledger servers (Para. 0086, 0090). 

As to Claim 21, DESTEFANIS discloses The method of claim 1, wherein determining that a new transaction data block is to be added to the blockchain ledger comprises determining that a transaction request has been initiated (Para. 0004, 0005). 




As to claims 24, 29-31, recite “a system” with similar limitations to claims 5, 10, 13, 15 respectively and are therefore rejected for the same reasons as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over DESTEFANIS as applied to claims 1, 22 above, and further in view of Carver et al. (US 2019/0220324, hereinafter Carver).

As to Claim 2, DESTEFANIS discloses The method of claim 1, wherein assigning the mining task comprises assigning the mining task to one or more and not all of the ledger servers randomly (Para. 0075, 0086) and does not explicitly disclose randomly. 
Carver explicitly discloses assigning the mining task randomly (Para. 0005, 0008, 0112, random numbers often are used for subcommittee election, leader election, or miner selection). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DESTEFANIS with the teachings of Carver so that a distributed random oracle is constructed to produce authentic trusted random numbers with the properties suitable for use in leader election and miner selection systems (Carver Para. 0114).

As to Claim 3, DESTEFANIS discloses The method of claim 1, wherein assigning the mining task comprises assigning the mining task to one or more electrical IoT devices randomly (Para. 0086) and does not explicitly disclose randomly. 
Carver explicitly discloses assigning the mining task randomly (Para. 0005, 0008, 0112, random numbers often are used for subcommittee election, leader election, or miner selection). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DESTEFANIS with the teachings of Carver so that a distributed random oracle is constructed to produce authentic trusted random numbers with the properties suitable for use in leader election and miner selection systems (Carver Para. 0114).

As to claim 23, recites “a system” with similar limitations to claim 2 and is therefore rejected for the same reasons as discussed above.

s 6-9, 18-19, 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over DESTEFANIS as applied to claims 1, 22 above, and further in view of Padmanabhan (US 2019/0238316, hereinafter Padmanabhan).

As to Claim 6, DESTEFANIS discloses The method of claim 1, wherein assigning the mining task comprises assigning the mining task to one or more and not all of the ledger servers based on a respective weighting associated with computation speed of the respective ledger server (Para. Para. 0075, 0086) and does not explicitly disclose based on a respective weighting associated with computation speed. 
Padmanabhan explicitly discloses based on a respective weighting associated with computation speed (Para. 0122, 0123, selecting the nodes in the peer-to-peer network to participate according to a rule-based set of factors, pre-defined and configured for example by the blockchain platform administrator, for example, the selected consensus protocol itself, a particular node's computing resources,   particular node's previous or historical performance, whether in terms of speed or accuracy). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DESTEFANIS with the teachings of Padmanabhan so that nodes may be selected to participate based on a pre-defined rule such as random selection scheme, round robin scheme, weighted round robin scheme (Padmanabhan Para. 0123).

As to Claim 7, DESTEFANIS discloses The method of claim 1, wherein assigning the mining task comprises assigning the mining task to one or more electrical IoT device based on a respective weighting associated with computation speed of the respective electrical IoT device 
Padmanabhan explicitly discloses based on a respective weighting associated with computation speed (Para. 0122, 0123, selecting the nodes in the peer-to-peer network to participate according to a rule-based set of factors, pre-defined and configured for example by the blockchain platform administrator, for example, the selected consensus protocol itself, a particular node's computing resources,   particular node's previous or historical performance, whether in terms of speed or accuracy). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DESTEFANIS with the teachings of Padmanabhan so that nodes may be selected to participate based on a pre-defined rule such as random selection scheme, round robin scheme, weighted round robin scheme (Padmanabhan Para. 0123).

As to Claim 8, DESTEFANIS discloses The method of claim 1, wherein assigning the mining task comprises assigning the mining task to one or more and not all of the ledger servers based on a respective weighting associated with mining success rate of the respective ledger server (Para. 0086, 0090; Padmanabhan Para. 0122, 0123, 0127). 

As to Claim 9, DESTEFANIS discloses The method of claim 1, wherein assigning the mining task comprises assigning the mining task to one or more electrical IoT device based on a respective weighting associated with mining success rate of the respective electrical IoT device (Para. 0086, 0090; Padmanabhan Para. 0122, 0123, 0127).

DESTEFANIS discloses The method of claim 1, wherein assigning of the mining task is performed at an API server operably connected with the ledger servers (Para. 0041) and Padmanabhan explicitly discloses an API server (Para. 0057, 0110, 0119, 0280, In other embodiment, a blockchain-based distributed ledger platform host executing on, for example, an application server or cluster of application servers in a cloud computing service provider's cloud computing system, may set up and maintain the database, for example, as part of a Blockchain-as-a-Service (BaaS) application supported by the cloud computing service provider). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DESTEFANIS with the teachings of Padmanabhan so that nodes may be selected to participate based on a pre-defined rule such as random selection scheme, round robin scheme, weighted round robin scheme (Padmanabhan Para. 0123).
. 

As to Claim 19, DESTEFANIS discloses The method of claim 18, wherein the blockchain network further includes the API server (Para. 0057, 0110, 0119, 0280). 

As to Claims 25-28, recite “a system” with similar limitations to claims 6-9 respectively and are therefore rejected for the same reasons as discussed above.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DESTEFANIS as applied to claim 1 above, and further in view of HOSHIZUKI (US 2019/0253524, hereinafter HOSHIZUKI).

 As to Claim 16, DESTEFANIS discloses The method of claim 10, wherein the blockchain network further comprises a plurality of trusted servers arranged in a third mesh network, operably connected with and separate from the first mesh network and the second mesh network, the trusted servers being associated with one or more of the electrical IoT devices, and assigning the mining task to the one or more electrical IoT devices is via one or more of the trusted servers (Para. 0086, 0090) and does not explicitly disclose a third mesh network. 
HOSHIZUKI explicitly discloses a third mesh network (Fig. 3, Para. 0097, 0100, blockchain networks A, B, C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DESTEFANIS with the teachings of HOSHIZUKI so that a distributed/parallel processing system that can provide computing power to a system requiring computing resources and a server apparatus that realizes the system can be realized by effectively utilizing the computing resources (HOSHIZUKI Para. 0025).

As to Claim 17, DESTEFANIS discloses The method of claim 16, wherein the trusted servers are arranged to maintain the blockchain ledger (Para. 0041; HOSHIZUKI Para. 0053 ). 


Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.




Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        2/19/2021